The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 19, 2022

                                2022COA54

No. 21CA0962, People v. Eason — Criminal Procedure — Trial
Jurors — Challenge to Pool — Mistrial on Ground Fair Jury Pool
Cannot be Assembled Due to Public Health Crisis; Colorado
Constitution — Article III — Separation of Powers

     The Colorado Supreme Court adopted Crim. P. 24(c)(4) in 2020

during the COVID-19 pandemic. That rule allows a trial court to

declare a mistrial if the court determines that, due to a public

health crisis or limitations arising therefrom, a fair jury pool cannot

be safely assembled. A division of the court of appeals holds that

the rule does not run afoul of the separation of powers doctrine.
COLORADO COURT OF APPEALS                                          2022COA54


Court of Appeals No. 21CA0962
Boulder County District Court No. 20CR1109
Honorable Thomas F. Mulvahill, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

William Robert Eason,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                   Division III
                         Opinion by JUDGE J. JONES
                              Gomez, J., concurs
                         Lipinsky, J., specially concurs

                           Announced May 19, 2022


Philip J. Weiser, Attorney General, Brian M. Lanni, Assistant Attorney General
II, Denver, Colorado, for Plaintiff-Appellee

Gard Law Firm, L.L.C., Jeffrey S. Gard, Austin Q. Hiatt, Boulder, Colorado, for
Defendant-Appellant
¶1    Defendant, William Robert Eason, appeals the district court’s

 judgment of conviction entered on a jury’s verdict finding him guilty

 of menacing. He challenges the constitutionality of Crim. P.

 24(c)(4), which allows a court, on a party’s motion or on its own, to

 declare a mistrial at any time before trial if a fair jury pool can’t

 safely be assembled due to a public health crisis or limitations

 resulting therefrom. He argues that by adopting this rule, the

 Colorado Supreme Court violated the separation of powers doctrine

 by intruding on the other government branches’ authority to adopt

 or enact emergency laws relating to public health.

¶2    But we hold that the supreme court’s adoption of Rule 24(c)(4)

 was a lawful exercise of its authority under Colorado Constitution

 article VI, section 21, to promulgate procedural rules governing

 criminal cases and that, in any event, the rule doesn’t conflict with

 any executive branch order or legislative enactment and therefore

 doesn’t violate the separation of powers doctrine. We also reject

 Eason’s other challenges to his conviction and therefore affirm.

                            I.    Background

¶3    This case stems from an altercation between Eason and two

 teenage siblings, B.G. and P.G. (the victims) in Boulder. Eason


                                     1
 confronted B.G. and P.G. because he believed their trailer home was

 on an easement on his property. Eason became irate and started

 hitting the trailer with a three-foot wooden dowel. Several times he

 said he was going to get a gun and kill the victims’ stepfather. B.G.

 tried to stop Eason from hitting the trailer and stepped in front of

 him, but Eason grabbed him by the neck with one hand and held

 him up against the side of the trailer while raising the dowel above

 his head. P.G. then intervened. When he pushed the two apart,

 Eason fell to the ground. After the altercation, the victims’ mother

 called the police to report what had happened. Deputy Kugel spoke

 with the victims and their mother that day but wasn’t able to speak

 with Eason.

¶4    Two days later, Deputy Williams contacted Eason and asked

 him what had happened. Eason admitted to hitting the trailer with

 the wooden dowel, but he said that he had to defend himself after

 B.G. had confronted him. He denied ever touching B.G. Eason also

 said he told the victims he was going to get his gun to protect

 himself. Deputy Williams arrested Eason.

¶5    The People charged Eason with second degree assault, third

 degree assault, and two counts of misdemeanor menacing. On


                                   2
 October 2, 2020, Eason pleaded not guilty and the district court

 scheduled Eason’s jury trial for March 1, 2021.

¶6    Before trial, on December 4, 2020, Eason’s counsel filed a

 motion to dismiss the case based on the prosecution’s failure to

 properly preserve Deputy Kugel’s bodycam recording of his

 discussions with the victims and their mother on the day of the

 incident. The district court denied the motion and Eason’s

 subsequent motion to reconsider.

¶7    The day Eason’s trial was set to begin, the district court, sua

 sponte, declared a mistrial under Rule 24(c)(4) due to COVID-19

 restrictions and reset the trial for June 7, 2021. Eason’s counsel

 filed an objection to the court’s mistrial order and moved to dismiss

 the case because Eason had been ready for trial on March 1.

 Counsel argued that, by implementing Rule 24(c)(4), the Colorado

 Supreme Court “usurped the power of the legislature and the

 executive branches of government,” that Rule 24(c)(4) didn’t apply

 in any event because a fair jury pool could have been assembled,

 and that the court could not declare a mistrial because limiting the




                                    3
 number of courtrooms for trials was something within the court’s

 control. The district court denied Eason’s objection and motion.1

¶8    On April 5, 2021, Eason’s counsel renewed his motion to

 dismiss, arguing that the speedy trial deadline had passed on April

 2. The district court denied that motion as well and later

 rescheduled the trial for June 9, 2021.

¶9    On the second day of trial, after learning on the first day of

 trial that the victims had given written statements to the police,

 which the prosecution hadn’t provided to the defense, Eason’s

 counsel renewed his motion to dismiss, claiming a Crim. P. 16

 violation. The prosecutor agreed that there had been a Rule 16

 violation. As a sanction, the district court dismissed the menacing

 charge relating to P.G. But the court declined to dismiss the

 menacing charge relating to B.G. or the assault charges as a

 discovery sanction.




 1 Eason’s counsel objected to the court’s prioritization of cases,
 arguing that there was no need to limit trials to one per week in a
 single courtroom. As discussed below, it was the combination of
 the one trial in one courtroom per week limitation and the
 prioritization of cases that resulted in Eason’s trial being reset.

                                   4
¶ 10   A jury found Eason guilty of menacing but not guilty of

  assault.

                             II.   Discussion

¶ 11   Eason contends that the district court erred by (1) declaring a

  mistrial and refusing to dismiss the case on speedy trial grounds

  because (a) Rule 24(c)(4) violates the separation of powers doctrine

  and is therefore unconstitutional and (b) the court didn’t make

  sufficient findings justifying a mistrial and a mistrial wasn’t

  justified under Rule 24(c)(4) because the trial could have been

  conducted safely on March 1, 2021; and (2) denying his motions to

  dismiss despite the prosecution’s multiple discovery violations.2 We

  address and reject each of these contentions in turn.

                  A.   Constitutionality of Rule 24(c)(4)

¶ 12   On April 7, 2020, the Colorado Supreme Court amended Rule

  24 by adding subsection (c)(4). Rule Change 2020(07), Colorado

  Rules of Criminal Procedure (Amended and Adopted by the Court




  2Eason also argued in his opening brief that the Rule 24(c)(4)
  continuance pushed the case beyond the speedy trial deadline of
  section 18-1-405(6)(e), C.R.S. 2021. However, he withdrew this
  argument based on the supreme court’s intervening decision in
  People v. Sherwood, 2021 CO 61.

                                     5
  En Banc, Apr. 7, 2020), https://perma.cc/6DET-KNTH. With

  amendments the court adopted on July 22, 2020, Rule 24(c)(4)

  provides as follows:

            At any time before trial, upon motion by a
            party or on its own motion, the court may
            declare a mistrial in a case on the ground that
            a fair jury pool cannot be safely assembled in
            that particular case due to a public health
            crisis or limitations brought about by such
            crisis. A declaration of a mistrial under this
            paragraph must be supported by specific
            findings.

  Rule Change 2020(24), Colorado Rules of Criminal Procedure

  (Amended and Adopted by the Court En Banc, July 22, 2020),

  https://perma.cc/CET7-Z88V.

¶ 13   Before turning to the merits of Eason’s contention that this

  rule is unconstitutional, we must address the People’s argument

  that we can’t opine on the constitutionality of Rule 24(c)(4) because

  only the supreme court “can overrule [its] precedents concerning

  matters of state law.” We reject the People’s argument because its

  premise is incorrect: the rule isn’t a “precedent” as contemplated by

  the cases on which the People rely. Those cases all deal with

  supreme court case law. See People v. Novotny, 2014 CO 18, ¶ 26

  (“we alone can overrule our prior precedents concerning matters of


                                    6
  state law”; discussing a line of Colorado Supreme Court case law);

  People v. Denhartog, 2019 COA 23, ¶ 78 (“[I]f a precedent of the

  supreme court ‘has direct application in a case, yet appears to rest

  on reasons rejected in some other line of decisions,’ the court of

  appeals should follow the case which directly controls . . . .”

  (quoting Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490

  U.S. 477, 484 (1989))) (emphasis added).

¶ 14   Other divisions of this court have held that, based largely on

  the expansive statutory grant of jurisdiction in section 13-4-102,

  C.R.S. 2021, the court of appeals may determine the

  constitutionality of a procedural rule adopted by the supreme court.

  See People v. Montoya, 251 P.3d 35, 46 (Colo. App. 2010), overruled

  on other grounds by People v. Walker, 2014 CO 6; People in Interest

  of T.D., 140 P.3d 205, 210-12 (Colo. App. 2006), abrogated on other

  grounds by People in Interest of A.J.L., 243 P.3d 244 (Colo. 2010);

  see also Duff v. Lee, 439 P.3d 1199, 1205 (Ariz. Ct. App. 2019)

  (noting that the Arizona Supreme Court’s adoption of a rule doesn’t

  constitute a determination that it is valid and constitutional against

  any challenge and affirming the Arizona Court of Appeals’ power to

  determine the constitutionality of such a rule), aff’d in part, vacated


                                     7
  in part on other grounds, 476 P.3d 315 (Ariz. 2020). We agree with

  those divisions.

¶ 15   Turning to the merits of Eason’s constitutional challenge to

  Rule 24(c)(4), we conclude that the rule doesn’t violate the

  separation of powers doctrine.

                          1.   Standard of Review

¶ 16   Whether a rule adopted by the supreme court is constitutional

  is a question of law that we review de novo. See People v.

  Pennington, 2021 COA 9, ¶ 25 (we review a separation of powers

  challenge de novo); People v. Reyes, 2016 COA 98, ¶ 23 (same).

                     2.   Applicable Law and Analysis

¶ 17   Article III of the Colorado Constitution says that

             [t]he powers of the government of this state are
             divided into three distinct departments, — the
             legislative, executive and judicial; and no
             person or collection of persons charged with
             the exercise of powers properly belonging to
             one of these departments shall exercise any
             power properly belonging to either of the
             others, except as in this constitution expressly
             directed or permitted.

  Put a bit more simply, “the legislative, executive, and judicial

  branches of government may exercise only their own powers and




                                     8
  may not usurp the powers of another co-equal branch of

  government.” Vagneur v. City of Aspen, 2013 CO 13, ¶ 34.

¶ 18   The state’s legislative power is vested in the General Assembly,

  subject to the people’s right to propose laws and amendments to the

  constitution, to enact or reject laws and amendments by vote, and

  to approve or reject “any act or item, section, or part of any act of

  the general assembly” by vote. Colo. Const. art. V, § 1(1).

¶ 19   It is the executive department’s — or more specifically, the

  governor’s — responsibility to “take care that the laws [are]

  faithfully executed.” Colo. Const. art. IV, § 2.

¶ 20   The state’s judicial power is vested in the courts. Colo. Const.

  art. VI, § 1. One such power is the supreme court’s power to make

  rules:

             The supreme court shall make and promulgate
             rules governing the administration of all courts
             and shall make and promulgate rules governing
             practice and procedure in civil and criminal
             cases, except that the general assembly shall
             have the power to provide simplified
             procedures in county courts for the trial of
             misdemeanors.

  Colo. Const. art. VI, § 21 (emphasis added). The General Assembly

  itself has recognized the supreme court’s authority to adopt such



                                     9
  rules. See § 13-2-109(1), C.R.S. 2021 (“The supreme court has the

  power to prescribe, from time to time, rules of pleading, practice,

  and procedure with respect to all proceedings in all criminal cases in

  all courts of the state of Colorado.”) (emphasis added); see also

  Frasco v. People, 165 P.3d 701, 707 (Colo. 2007) (Martinez, J.,

  specially concurring) (“We have the power to issue rules of criminal

  procedure that can control what juries in criminal cases may take

  into the deliberation room.” (citing section 13-2-109)).

¶ 21   So if Rule 24(c)(4) is a rule “governing practice and procedure”

  — that is, a procedural rule — it doesn’t run afoul of separation of

  powers. We conclude that Rule 24(c)(4) is a procedural rule.

  Alternatively, even if there is some aspect of public policy

  underlying the rule, it doesn’t conflict with any legislative (or

  executive) expression of public policy and is therefore lawful.

¶ 22   “[R]ules adopted to permit the courts to function and function

  efficiently are procedural whereas matters of public policy are

  substantive and are therefore appropriate subjects for legislation.”

  People v. Wiedemer, 852 P.2d 424, 436 (Colo. 1993) (holding that

  section 16-5-402, C.R.S. 2021, which establishes time limits for

  seeking postconviction relief under Crim. P. 35(c), is substantive


                                     10
  and therefore not a violation of separation of powers); accord Borer

  v. Lewis, 91 P.3d 375, 380 (Colo. 2004) (section 13-25-127, C.R.S.

  2021, which sets forth the burden of proof in civil cases, is

  substantive and therefore not a violation of separation of powers);

  People v. Bondurant, 2012 COA 50, ¶ 17. This distinction isn’t

  always clear. “[B]ut ‘legislative policy and judicial rule making

  powers may overlap to some extent so long as there is no

  substantial conflict between statute and rule.’” Borer, 91 P.3d at

  380 (quoting People v. McKenna, 196 Colo. 367, 373, 585 P.2d 275,

  279 (1978)); accord Wiedemer, 852 P.2d at 436.

¶ 23   Rule 24(c)(4) clearly relates to docket management, jury pool

  assembly, and trial practice — matters procedural in nature. It

  doesn’t declare a public health crisis. Rather, the supreme court

  adopted the rule in response to such declarations by the executive

  branch.3 It did so to address effects of the public health crisis on

  procedural aspects of the judicial process. Rule 24(c)(4) is intended




  3 Other state courts implemented similar rules or orders in
  response to the effects of COVID-19. E.g., Commonwealth v.
  Lougee, 147 N.E.3d 464, 468-69 (Mass. 2020) (discussing such
  emergency orders in Massachusetts).

                                    11
  to mitigate the effect of the public health crisis on criminal trials by,

  for example, reducing the possibility that such trials will need to be

  stopped as a result of a juror or jurors becoming ill.

¶ 24   In any event, even if we were to conclude that the rule touches

  on aspects of public policy — for example, a desire to protect

  prospective jurors, court personnel, parties, attorneys, and others

  — this overlap wouldn’t establish a separation of powers violation.

  This is so because Eason hasn’t shown that the rule conflicts with

  any legislative enactment or executive branch public health order.

¶ 25   Contrary to Eason’s assertion, the mere fact the General

  Assembly and the executive branch may adopt public health edicts

  doesn’t establish the existence of a conflict. He attempts to show

  an actual conflict only by asserting that the rule somehow “changes

  . . . the speedy trial statutes or emergency public health orders”4



  4On March 22, 2020, the executive branch issued Colorado
  Executive Order No. D 2020 013, https://perma.cc/RV3P-HTN9,
  pursuant to Colorado Constitution article IV, section 2, and the
  Colorado Disaster Emergency Act, sections 24-33.5-701 to -717,
  C.R.S. 2021, ordering

             Colorado employers to reduce their in-person
             work forces by fifty percent, and order[ing] the
             Executive Director of the Colorado Department

                                     12
  and that the rule somehow intrudes on “the responsibilities placed

  on the jury commissioners and the state court administrator” under

  section 13-71-110, C.R.S. 2021. But he doesn’t describe any actual

  conflict between the rule and any executive order or statute, and we

  don’t see any.5

¶ 26   Thus, we conclude that Rule 24(c)(4) doesn’t run afoul of the

  separation of powers doctrine.




            of Public Health and Environment (CDPHE) to
            issue a public health order defining critical
            emergency personnel, infrastructure,
            government functions, and other activities that
            are exempt from the directives in this
            Executive Order.
  5 In his reply brief, Eason asserts a conflict with section 18-1-
  301(2), C.R.S. 2021, which addresses “[t]ermination” of trials. But
  that statute doesn’t purport to contain an exclusive list of reasons
  for which a trial may properly be terminated. See Paul v. People,
  105 P.3d 628, 633 (Colo. 2005); People v. Berreth, 13 P.3d 1214,
  1217 (Colo. 2000) (reasons for a mistrial listed in section 18-1-
  301(2)(b) aren’t exclusive). And section 18-1-405(6)(e) provides that
  the period of delay resulting from a mistrial, not to exceed three
  months, doesn’t count against the speedy trial deadline, and it
  doesn’t indicate any limits on a court’s reasons for declaring a
  mistrial.

                                   13
                       B.    Declaration of a Mistrial

¶ 27   Eason contends that the district court erred by declaring a

  mistrial because it didn’t make specific findings as required under

  Rule 24(c)(4) and because the court’s reasons for the mistrial were

  matters within the court’s control. Again, we disagree.

                        1.   Additional Background

¶ 28   On March 1, 2021, the first day of trial, Eason and his

  attorney appeared in court ready for trial. But the district court

  didn’t start Eason’s trial that morning; instead, it declared a

  mistrial under Rule 24(c)(4). The court explained that “because of

  the circumstances created by the pandemic and the health

  restrictions, particularly with respect to social distancing, this

  district is only able to select one jury at a time.” It also noted that

  another case, which was ready for trial, had priority on the docket.

  The court later issued a written order supplementing its findings as

  follows:

              The Governor had declared a disaster emergency because

               of the COVID-19 pandemic and the executive branch had

               issued health orders encouraging the public to stay at




                                     14
  home to reduce the spread of the highly contagious and

  potentially deadly virus.

 COVID-19 spreads less easily when interactions between

  people are limited and distance between people is

  increased. (The court described various social distancing

  measures that were then in place.)

 Even though Colorado courts had, to some extent, re-

  opened and resumed trials in person, courthouse

  capacity was limited so as to comply with the physical

  distancing requirements of public health orders.

 Boulder County’s public safety mandate required six feet

  of spacing between people in the courthouse.

 These requirements “severely” limited the courthouse’s

  overall occupant capacity. And the juror rooms and

  other spaces designated for juror use weren’t “large

  enough to safely accommodate a socially distanced jury

  during trial breaks and deliberations.”

 The other trials that were proceeding involved more

  serious offenses and highly sensitive evidence,




                         15
            necessitating more prospective and selected jurors and

            resulting in longer trials.

           Because the potential jury pool included many older

            adults and persons with underlying health risks, the

            court considered “any disproportionate risk of serious

            infection[s]” that would likely increase the need for a

            potential juror to “postpone jury service, be excused for

            hardship, and/or fail to appear for jury duty.” Those

            risks directly impacted the jury pool and the ability to

            assemble a fair representation of the community.

              2.   Standard of Review and Applicable Law

¶ 29   We review a district court’s decision to declare a mistrial for an

  abuse of discretion. People v. Jackson, 2018 COA 79, ¶ 19, aff’d,

  2020 CO 75. A court abuses its discretion if its decision is

  manifestly arbitrary, unreasonable, or unfair, or based on a

  misunderstanding or misapplication of the law. People v. Knapp,

  2020 COA 107, ¶ 31.

¶ 30   A district court is justified in declaring a mistrial when present

  circumstances amount to “manifest necessity” or when “the ends of

  public justice would not be served by a continuation of the


                                    16
  proceedings.” People v. Segovia, 196 P.3d 1126, 1133 (Colo. 2008)

  (quoting United States v. Jorn, 400 U.S. 470, 485 (1971)); Jackson,

  ¶ 21.

¶ 31      As noted, Rule 24(c)(4) permits a trial court, by a party’s

  motion or on its own, to declare a mistrial at any time before trial

  “on the ground that a fair jury pool cannot be safely assembled in

  that particular case due to a public health crisis or limitations

  brought about by such crisis.” “[D]eclar[ing] . . . a mistrial under

  this [rule] must be supported by specific findings.” Crim. P.

  24(c)(4).

                                 3.   Analysis

¶ 32      Eason argues first that the district court erred by failing to

  make specific findings of fact supporting its decision to declare the

  mistrial under Rule 24(c)(4). We aren’t persuaded.

¶ 33      The court made numerous specific findings in declaring the

  mistrial, as summarized above. Eason’s contention that these

  findings didn’t concern his particular case is simply wrong. They

  concerned his case and others. He doesn’t explain why the

  limitations imposed by the COVID-19 pandemic and the various

  public safety orders wouldn’t apply to his case, and we can’t see


                                       17
  any reason why they wouldn’t. Cf. People v. Sherwood, 2021 CO

  61, ¶¶ 33-34 (the district court properly continued trial after it

  declared a mistrial because it couldn’t safely assemble a fair jury

  pool due to COVID-19 in the first place).

¶ 34   Eason also contends that the district court’s decision to limit

  the courthouse to one jury trial per week shows that the

  circumstances giving rise to the mistrial weren’t outside the court’s

  control. He is mistaken. The mistrial wasn’t declared because of

  “docket congestion,” as Eason argues, but because of the pandemic

  and related public health orders, which imposed limitations on the

  use of the courthouse — matters obviously beyond the court’s

  control. See People v. Lucy, 2020 CO 68, ¶ 1 (“COVID-19, the

  highly contagious and potentially deadly illness,” has caused trial

  courts to struggle “with effectuating a defendant’s statutory right to

  speedy trial amid this unparalleled public health crisis.”).6



  6 Eason’s counsel asserts that the Boulder courts had been
  conducting multiple trials at the same time shortly before the
  mistrial order in this case. There is no actual record evidence that
  this was so. But, in any event, the court’s order reflects a
  thoughtful consideration of the then-current health orders and the
  Boulder courts’ practical ability to comply with those orders under
  present circumstances. To the extent there was some reevaluation

                                    18
¶ 35   In sum, we see no abuse of discretion.

                        C.   Discovery Violations

¶ 36   Lastly, Eason contends that the district court erred by denying

  his motions to dismiss based on the prosecution’s discovery

  violations — the destruction of Deputy Kugel’s bodycam recording

  and the late disclosure of two written witness statements. He

  argues that the discovery violations denied him his right to due

  process and that the only appropriate remedy was dismissal. We

  conclude, however, that the district court didn’t abuse its discretion

  by refusing to dismiss the entire case.

              1.   Applicable Law and Standard of Review

¶ 37   To establish a due process violation based on the state’s

  failure to preserve potentially exculpatory evidence, the defendant

  “must prove that the evidence was suppressed or destroyed by state

  action and that the evidence was material.” People v. Braunthal, 31

  P.3d 167, 172 (Colo. 2001); accord People v. Greathouse, 742 P.2d




  of the appropriateness of conducting multiple trials at the same
  time, it isn’t for us to say that such revaluation was improper. We
  take notice that the pandemic presented a need to constantly
  reexamine the measures necessary to respond to it.

                                    19
  334, 337-38 (Colo. 1987). More specifically, the defendant

  ordinarily must show that (1) the state suppressed or destroyed the

  evidence; (2) the evidence had an exculpatory value that was

  apparent before it was destroyed; and (3) he was unable to obtain

  comparable evidence by other reasonably available means.

  Braunthal, 31 P.3d at 173; People v. Enriquez, 763 P.2d 1033, 1036

  (Colo. 1988); see California v. Trombetta, 467 U.S. 479, 489 (1984).

¶ 38   If, however, the evidence in question wasn’t apparently

  exculpatory, but only potentially useful, a defendant alternatively

  establishes a due process violation if he shows that the state

  suppressed or destroyed the evidence in bad faith. See Arizona v.

  Youngblood, 488 U.S. 51, 57-58 (1988); People v. Wyman, 788 P.2d

  1278, 1279 (Colo. 1990); People v. Young, 2014 COA 169, ¶ 74.

¶ 39   If we determine that a due process violation occurred, then we

  must decide whether the district court “fashioned an appropriate

  remedy, [while] recognizing that the trial court has broad discretion

  in this regard.” Enriquez, 763 P.2d at 1036. In determining the

  appropriate remedy for the state’s destruction of evidence

  amounting to a due process violation, a court should consider the

  state’s degree of culpability, the need to preserve the integrity of the


                                     20
  truth-finding process, and the need for deterrence of the conduct at

  issue. See People v. Collins, 730 P.2d 293, 298 (Colo. 1986). In

  determining the appropriate remedy for the state’s delay in

  producing evidence, a court should consider (1) the reason for the

  delay in providing the requisite discovery; (2) any prejudice a party

  has suffered as a result of the delay; and (3) the feasibility of curing

  such prejudice by way of a continuance or recess in situations

  where the jury has been sworn and the trial has begun. People v.

  Lee, 18 P.3d 192, 196 (Colo. 2001). As a general matter, in the

  event of a discovery violation by the People, dismissal is

  inappropriate if any prejudice can be cured by a lesser sanction. Id.

  at 197.

¶ 40   We review de novo to determine whether the state violated a

  defendant’s due process rights. People v. Burlingame, 2019 COA

  17, ¶ 11. But we review whether the district court fashioned an

  appropriate remedy for an abuse of discretion. See People v.

  Holloway, 649 P.2d 318, 320 (Colo. 1982) (a district court has

  broad discretion in fashioning a proper remedy to protect the

  defendant’s rights based on the loss or destruction of evidence).




                                     21
                  2.    Destruction of Bodycam Video

¶ 41   Eason argues that the State violated his right to due process

  by destroying potentially exculpatory evidence — Deputy Kugel’s

  bodycam recording of his discussions with the victims and their

  mother — which denied him his only means to meaningfully

  impeach the credibility of key witnesses. We aren’t persuaded.

                       a.   Additional Background

¶ 42   Before trial, Eason’s attorney filed a motion for further

  discovery, requesting that the court order the prosecution to

  disclose “all written statements and all audio or video recordings

  made of [Eason], any witness, or police officer in connection with

  this case.” The district court granted Eason’s discovery motion and

  ordered the prosecution to comply with his request.

¶ 43   The prosecution produced several bodycam recordings but

  said that its lead investigator hadn’t received Deputy Kugel’s

  bodycam recording from the Boulder County Sheriff’s Department.

  Eason’s attorney then followed up with the Sheriff’s Department to

  get a copy. The prosecution then told Eason’s attorney that the

  Sheriff’s Department couldn’t produce the bodycam recording




                                    22
  because it had been inadvertently and automatically deleted from

  the department’s digital files.

¶ 44   Eason’s attorney filed a motion to dismiss the case, arguing

  that the State’s failure to preserve the deputy’s bodycam recording

  violated Eason’s due process rights. Eason’s counsel also argued

  that the Sheriff’s Department had prematurely deleted the deputy’s

  bodycam recording in bad faith by failing to preserve evidence for

  three years in violation of its own document retention policy.

¶ 45   The prosecution responded that Eason hadn’t met the

  requirement of showing the apparent exculpatory value of the

  deputy’s bodycam recording before its destruction. The prosecution

  challenged Eason’s attorney’s argument that the video was

  necessary to impeach the credibility of key witnesses as speculative

  and said that it had provided counsel with other evidence sufficient

  to question the witnesses’ credibility. As for Eason’s counsel’s bad

  faith argument, the prosecution countered that it had produced

  numerous other bodycam recordings of the investigation and other

  witness statements, and that the Sheriff’s Department had only

  negligently failed to preserve the one recording.




                                    23
¶ 46    The district court denied Eason’s motion to dismiss for the

  reasons given in the prosecution’s response to the motion.

                              b.   Analysis

¶ 47    There is no dispute that the State inadvertently destroyed the

  deputy’s bodycam recording, thus establishing the first element of a

  due process violation. Eason contends that the recording had

  apparent exculpatory value and that it was his only reasonably

  available means of testing the victims’ credibility. If we conclude,

  however, that the recording didn’t have apparent exculpatory value

  when it was destroyed, he contends in the alternative that his right

  to due process was violated because the State destroyed it in bad

  faith.7

¶ 48    We first conclude that Eason failed to establish that the

  bodycam recording had apparent exculpatory value before the




  7 Courts in other jurisdictions have concluded that, unless a
  defendant establishes that a recording of an interview with a victim
  had apparent exculpatory value when it was destroyed, there is no
  due process violation unless the defendant establishes that the
  recording was potentially useful and that the recording was
  destroyed in bad faith. E.g., State v. Cote, 2015 ME 78, ¶¶ 6-20,
  118 A.3d 805, 808-11; Garcia v. State, 592 S.W.3d 590, 600-01
  (Tex. App. 2019). Eason appears to accept this view.


                                    24
Sheriff’s Department destroyed it. “[E]xculpatory evidence includes

evidence which bears on the credibility of a witness the prosecution

intends to call at a trial.” Braunthal, 31 P.3d at 174-75; see also

United States v. Bagley, 473 U.S. 667, 676 (1985) (“Impeachment

evidence, . . . as well as exculpatory evidence, falls within the Brady

rule.”). Eason’s assertion that the recording had apparent

exculpatory value consistent with this definition is conclusory and

speculative. See People v. Daley, 97 P.3d 295, 299 (Colo. App.

2004) (destruction of clothing didn’t warrant sanctions tantamount

to dismissal; even though the trial court found that if the clothing

had been available, it might have exonerated the defendant, “the

mere possibility that testing might lead to exculpatory evidence

does not support dismissal of the charges”); People in Interest of

J.M.N., 39 P.3d 1261, 1264-65 (Colo. App. 2001) (the defendant

failed to establish that a sample taken from a horse’s back had

apparent exculpatory value when it was destroyed); People v.

Erickson, 883 P.2d 511, 515 (Colo. App. 1994) (officer’s notes of

conversation with the defendant, which were apparently destroyed

after the officer prepared his written report, didn’t have apparent

exculpatory value when they were destroyed); People v. Silva, 782


                                  25
  P.2d 846, 848 (Colo. App. 1989) (the defendant’s assertion that the

  destroyed evidence had exculpatory impeachment value was

  speculative).

¶ 49   And, Eason’s argument that the deputy’s bodycam recording

  was the only evidence available to effectively cross-examine key

  witnesses is belied by the record. The prosecution produced the

  deputy’s written statement documenting his investigation, other

  witnesses’ statements, and nine additional bodycam recordings.

¶ 50   Eason’s reliance on Holloway, 649 P.2d 318, is misplaced. In

  that case, police officers inadvertently erased dispatch recordings of

  an officer’s radio broadcast providing the description of a burglar

  who the prosecution alleged was the defendant. Id. at 319. The

  tapes were crucial to the defendant’s claim of misidentification

  given the discrepancies between the officers’ recollection of the

  burglar’s description at trial and the citizen complaint to police

  allegedly describing the burglar as a Caucasian male. Id. at 320.

  The defendant established that the dispatch recordings had

  exculpatory value before their destruction because of “the

  reasonable possibility that the evidence could have been of

  assistance to the defense.” Id. (quoting People v. Morgan, 199 Colo.


                                    26
  237, 241, 606 P.2d 1296, 1299 (1980)). But the record in this case

  is devoid of any comparable facts.

¶ 51   We also reject Eason’s alternative contention that the district

  court erred by finding that the Sheriff’s Department didn’t act in

  bad faith when it destroyed the bodycam recording. The

  prosecution provided the court with communications showing that

  the recording had been destroyed due to negligence: it had been

  mislabeled (and therefore automatically destroyed) or there had

  been “a download/upload” error. The prosecution noted that this

  recording was the only one of ten bodycam recordings relating to

  the case that had been destroyed, and that it had produced the

  other nine to defense counsel. The district court accepted this

  explanation.

¶ 52   Eason hasn’t persuaded us that the district court abused its

  discretion by doing so. He doesn’t contest the prosecution’s stated

  reasons why the recording was destroyed. He claims only that the

  destruction of the video resulted from the Sheriff’s Department’s

  failure to follow its retention policy. But evidence supports the

  court’s conclusion that this failure was inadvertent, not willful.




                                    27
¶ 53   Pointing to two other instances of destruction of bodycam

  recordings, Eason also argues that the State’s “chronic failure” to

  preserve such evidence shows bad faith. But those two other cases

  were traffic cases for which the Sheriff’s Department’s policy

  required retention for 180 days after creation of the recording and

  automatic destruction thereafter. According to the evidence Eason

  submitted with his motion to dismiss, the Sheriff’s Department

  complied with that policy in both cases: the prosecution failed to

  timely request the recordings or inform the department of any

  discovery request for the recordings before the retention period

  expired.8

¶ 54   In this case, in contrast, the Sheriff’s Department didn’t

  comply with its policy to retain the recording for three years (the

  period applicable to criminal cases such as this one). Thus, the

  three failures at issue involve two qualitatively different failures by

  two different entities. We don’t mean to suggest that these

  incidents are — singularly or collectively — trivial. They aren’t. But




  8Eason’s counsel relied on this explanation below and doesn’t
  contest it on appeal.

                                     28
  Eason hasn’t shown that the district court erroneously concluded

  that those incidents don’t show bad faith.9

                    3.        Victims’ Written Statements

¶ 55   We also aren’t persuaded by Eason’s contention that dismissal

  of the entire case was the only appropriate remedy for the

  prosecution’s late disclosure of the victims’ written statements.

                         a.     Additional Background

¶ 56   On the first day of trial, P.G. testified that he had given Deputy

  Kugel a written statement about his confrontation with Eason. The

  district court ordered the prosecutor to confirm whether witnesses’

  written statements existed and, if so, to make them available to

  Eason’s attorney and the court. On the second day of trial, the

  prosecutor (1) said Deputy Kugel told him both victims had

  provided written statements; (2) obtained those statements; and (3)

  gave the statements to Eason’s attorney and the court. The

  prosecutor conceded a Rule 16 violation.




  9We also observe that while the district court could have imposed
  some lesser sanction for the destruction of the video, Eason’s
  counsel didn’t ask for one.

                                       29
¶ 57   Eason’s counsel moved to dismiss the case based on this and

  the prosecution’s previous discovery violation (the destruction of the

  deputy’s bodycam recording). As to the written statements, Eason’s

  counsel argued that they were potentially exculpatory as to the

  menacing charges against Eason — whether he actually threatened

  to get his gun and return to shoot the victims. The prosecutor

  countered that the written statements were inculpatory because

  they corroborated the victims’ testimony about Eason’s threat to get

  his gun.

¶ 58   After considering the evidence and the circumstances

  surrounding the delayed disclosure, the district court dismissed the

  menacing charge relating to P.G. as a sanction because that charge

  alleged the threatened use of a gun. But the court declined to

  dismiss the menacing count relating to B.G. because that count

  charged a threat by use of the dowel, not a gun. As for the assault

  charges, the court found that the minor inconsistencies between

  the written statements and the victims’ testimony didn’t

  significantly impact Eason’s ability to defend against those




                                   30
  charges.10 The court offered to instruct the jury that the Sheriff’s

  Department and the prosecution had violated their duty to timely

  disclose the witness statements, the witness statements wouldn’t be

  admitted into evidence, and the jury could not infer that those

  statements would be helpful to the prosecution. (The limited

  portion of the trial transcript that is part of the record on appeal

  doesn’t show whether defense counsel took the court up on its

  offer.)

                               b.    Analysis

¶ 59     While we agree with Eason that, as a general proposition,

  evidence bearing on a witness’s credibility qualifies as potentially

  exculpatory evidence, we can’t determine whether the victims’

  written statements were potentially exculpatory, nor can we

  meaningfully evaluate the district court’s ruling, because Eason

  hasn’t provided us with transcripts of any of the trial testimony. In

  these circumstances, we must presume that the district court’s

  choice of sanction was appropriate. See People v. Sosa, 2019 COA

  182, ¶ 40; People v. Duran, 2015 COA 141, ¶ 12 (“If an appellant




  10   As noted above, the jury acquitted Eason of assault.

                                     31
  intends to urge on appeal that a finding or conclusion is

  unsupported by or contrary to the evidence, the appellant must

  include in the record a transcript of all evidence relevant to such

  finding or conclusion.”).

¶ 60   Therefore, we conclude that the district court didn’t abuse its

  discretion.

                              III.   Conclusion

¶ 61   The judgment is affirmed.

       JUDGE GOMEZ concurs.

       JUDGE LIPINSKY specially concurs.




                                      32
       JUDGE LIPINSKY, specially concurring.

¶ 62   While I agree with the majority’s analysis, I write separately to

  make clear that today’s decision does not mean a law enforcement

  agency’s repeated, systematic destruction of evidence can never

  violate a defendant’s due process rights.

¶ 63   A law enforcement officer’s destruction of the recorded

  statements of a defendant’s accusers can directly affect the outcome

  of the defendant’s trial, particularly where, as here, the

  prosecution’s case rests on those witnesses’ credibility. But a

  defendant’s due process rights are not violated every time a law

  enforcement officer destroys evidence — a defendant’s conviction or

  acquittal can hinge on whether the evidence was lost because the

  officer destroyed it in bad faith or through inadvertence.

¶ 64   The majority accurately recites the test for determining when a

  law enforcement agency’s failure to preserve exculpatory evidence

  results in a due process violation: “the defendant must establish

  that (1) the evidence was destroyed by state action; (2) the evidence

  possessed an exculpatory value that was apparent before it was

  destroyed; and (3) the defendant was unable to obtain comparable

  evidence by other reasonably available means.” People v. Braunthal,


                                    33
  31 P.3d 167, 173 (Colo. 2001). “[E]xculpatory evidence includes

  evidence which bears on the credibility of a witness the prosecution

  intends to call at trial.” Id. at 174.

¶ 65    A due process violation occurs if the agency destroyed the

  evidence in bad faith; in contrast, the “‘[n]egligent destruction’ of

  evidence cannot constitute a due process violation.” People v.

  Young, 2014 COA 169, ¶ 69, 412 P.3d 676, 685 (citation omitted).

  And due process is not violated if the agency inadvertently

  destroyed the evidence and the defendant can only establish that

  the evidence was potentially exculpatory. See People v. Abdu, 215

  P.3d 1265, 1270 (Colo. App. 2009) (“Because defendant claims only

  that the videotape was potentially useful, and cannot show it had

  apparent exculpatory value when it was destroyed, he must show

  bad faith in order to establish a federal or state due process

  violation.”).

¶ 66    “[A] claim that the evidence was only ‘potentially useful’ cannot

  prove that the evidence had ‘apparent exculpatory value’ when it

  was destroyed” and, thus, that the destruction violated the

  defendant’s due process rights. Young, 412 P.3d at 685 (citation

  omitted); cf. People v. Holloway, 649 P.2d 318, 320 (Colo. 1982)


                                      34
  (holding that the defendant’s due process rights were violated when

  the prosecution destroyed police dispatch tapes that were “not

  merely incidental” to the defense theory of misidentification (quoting

  People v. Morgan, 199 Colo. 237, 241, 606 P.2d 1296, 1299 (1980))).

  In contrast, “[i]t is a violation of the defendant’s due process rights

  when the state fails in bad faith to preserve evidence that might

  have exonerated him or her.” People v. Scarlett, 985 P.2d 36, 39

  (Colo. App. 1998).

¶ 67   These principles echo the United States Supreme Court’s

  pronouncement in Arizona v. Youngblood that, “unless a criminal

  defendant can show bad faith on the part of the police, failure to

  preserve potentially useful evidence does not constitute a denial of

  due process of law.” 488 U.S. 51, 58 (1988). The Supreme Court

  suggested that an agency’s destruction of evidence does not

  constitute bad faith in the absence of “official animus towards

  respondents or of a conscious effort to suppress exculpatory

  evidence.” California v. Trombetta, 467 U.S. 479, 488 (1984).

¶ 68   The Colorado Supreme Court, “while once having adopted a

  broader test, has since ‘expressly declined to find a broader

  protection in the state constitution’ than that provided federally by


                                     35
  Youngblood.” Abdu, 215 P.3d at 1270 (quoting People v.

  Wartena, 156 P.3d 469, 475 (Colo. 2007)). We are bound by our

  supreme court’s decisions, People v. Tarr, 2022 COA 23, ¶ 33, ___

  P.3d ___, ___, and, thus, must follow Youngblood.

¶ 69   The Colorado cases, however, have not considered whether a

  law enforcement agency’s repeated inadvertent destruction of

  evidence, in violation of its own retention policy, can rise to the level

  of bad faith. Notably, here, the People do not challenge Eason’s

  assertion that the Department deleted recordings of body camera

  videos in two other cases close in time to the destruction of the

  body camera recording at issue here.

¶ 70   Multiple violations of a preservation policy within a brief period

  suggest a culture in which officers face no consequences for

  noncompliance with the policy. This type of pattern and practice

  can be indicative of a law enforcement agency that condones the

  destruction of evidence it has a duty to preserve. Courts in other

  jurisdictions have held that the willful failure to comply with a law

  enforcement policy can rise to the level of bad faith. See, e.g., White

  v. McKinley, No. 05-0203-CV-W-NKL, 2009 WL 813001, at *10

  (W.D. Mo. Mar. 26, 2009) (unpublished opinion) (holding that a


                                     36
  police detective who consistently violated accepted practices and

  policy acted in bad faith), aff’d, 605 F.3d 525 (8th Cir. 2010).

¶ 71   Even if a law enforcement agency’s tolerance of multiple

  violations of its document retention policy does not constitute bad

  faith, however, I would hold that the repeated destruction of

  potentially exculpatory evidence as a consequence of this type of

  careless approach to document retention violates a defendant’s due

  process rights. Defendants have no control over the preservation of

  evidence in the hands of governmental agents. Thus, it should not

  matter whether evidence was lost because an officer purposefully

  destroyed it, or whether the evidence was lost because the law

  enforcement agency conveyed the message to its personnel that

  they could take a cavalier approach to retention of evidence. In

  these scenarios, either willful action or willful inaction resulted in

  the loss of the evidence. This approach would be consistent with

  the Supreme Court’s holding that a “conscious effort to suppress

  exculpatory evidence” can be deemed bad faith. See Trombetta, 467

  U.S. at 488. A culture in which officers routinely disregard their

  agency’s retention policy may reflect a “conscious effort to suppress

  exculpatory evidence.”


                                     37
¶ 72   A law enforcement agency’s repeated violation of its document

  retention policy can have significant consequences for a defendant’s

  due process rights. This is particularly true when the lost evidence

  was as potentially critical to the defense as the only recordings of

  witness statements obtained immediately following the alleged

  offense. Treating lax enforcement of document retention policies as

  the equivalent of the bad faith destruction of evidence, if not bad

  faith itself, would create a more level playing field when defendants

  contend that the loss of potentially critical evidence violated their

  due process rights.

¶ 73   First, it is not an easy task to prove bad faith. Law

  enforcement officers have a disincentive to admit to their intentional

  destruction of evidence, particularly because the intentional

  destruction of evidence is sanctionable. And, even if evidence is

  destroyed intentionally, the destruction of evidence is rarely

  documented on a video recording. The task of proving the bad faith

  destruction of evidence is so difficult that I am unaware of any

  Colorado appellate decision holding that a law enforcement officer

  destroyed evidence in bad faith. While the vast majority of officers




                                     38
  in Colorado would never think about engaging in such behavior, it

  would be naive to assume it has never occurred.

¶ 74   Second, absent proof of bad faith, a defendant attempting to

  prove a due process violation premised on a law enforcement

  officer’s destruction of evidence faces an impossible task: proving

  that the evidence he or she never saw was exculpatory.

¶ 75   Of course, Eason did not establish that the deleted body

  camera recording was exculpatory. How could he? The

  Department deleted the video before he and his counsel could see it.

  The defense didn’t know, the trial court didn’t know, and we don’t

  know what the victims and witnesses said on the destroyed video.

¶ 76   Nor could Eason assess whether the allegedly comparable

  evidence, most notably the deputy’s one-page summary of the

  hour-long video, was comparable to the information on the video

  recording. Eason had nothing to compare to the allegedly

  comparable evidence.

¶ 77   The Ohio Court of Appeals aptly described this conundrum:

            The state contends that even if its refusal to
            provide the videotape was noncompliant with
            [Ohio] Crim. R. 16, [the defendant] has still
            failed to show that he was prejudiced by the
            refusal — as he offers only speculation and


                                   39
             cannot demonstrate that the tape would have
             proven his innocence. After our initial
             bewilderment, we question whether the state is
             facetious in advancing this Alice-in-
             Wonderland argument. The tautology is too
             obvious: [T]he defendant has not justified his
             right to a copy of the videotape upon which he
             might experiment in search of exculpatory
             evidence because he has not already proven
             that the experiment would produce
             exculpatory evidence. . . . The repetitive and
             circular invective is dizzying.

             Thus, we are reminded of Alice’s tumble down
             the rabbit hole, and the point at which she
             observed the Knave of Hearts standing trial for
             theft of the Queen’s tarts. . . . Accordingly, if
             [the defendant] cannot prove that he was not
             the driver of the car, then he has no right
             to demand evidence with which he might prove
             that he was not the driver. This is patently
             absurd.

  State v. South, 2005-Ohio-2152, ¶¶ 13-14, 832 N.E.2d 1222,

  1226-27.

¶ 78   But this is not the right case for deciding whether the

  destruction of potentially exculpatory evidence as a consequence of

  a law enforcement agency’s conscious disregard of its document

  retention policy violates a defendant’s right to due process. The

  record in this case does not reveal the circumstances of the

  destruction of the body camera videos in the two other cases.



                                    40
  Without such information, it is impossible for us to determine

  whether the employees of the Department consistently turn a blind

  eye to the Department’s document retention policy. Accordingly,

  based on the record of the proceedings in the trial court, I agree

  with the majority that the Department did not destroy the body

  camera video recording in bad faith. Following our precedents, I

  also agree with the majority that the destruction of the recording

  did not violate Eason’s due process rights.

¶ 79   But my agreement with my colleagues’ conclusion does not

  mean that the majority opinion should be construed as condoning

  law enforcement officers’ lackadaisical adherence to retention

  requirements. The courts will not tolerate a law enforcement

  agency’s systemic failure to comply with its document retention

  policy or any other retention requirement imposed by law.




                                    41